DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 line 1 recites “hold,” which should be “hole”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rippel et al. (US 2015/0280525).
	Regarding claim 1, Rippel teaches a stack of laminations (101) for a stator (163) of an electric machine (100), 
wherein each lamination (510, 520, 530) comprises a plurality of teeth, and a plurality of holes (515, 525, 535), 
wherein the laminations (510, 520, 530) are aligned relatively to one other such that 
the teeth form winding spaces ([0072]) for receiving stator windings (105), and 
the holes (515, 525, 535) form at least one axially extending cooling channel (131) inside the stack (101), 
wherein adjacent holes (515, 525, 535) of at least two adjacent laminations (510, 520, 530) are geometrically different (FIG 5a-c).
Regarding claim 2/1, Rippel was discussed above in claim 1. Rippel further teaches wherein a cross-section of the cooling channel (131) varies along the axial direction (FIG 1).
Regarding claim 3/1, Rippel was discussed above in claim 1. Rippel further teaches wherein the adjacent holes (515, 525, 535) of adjacent laminations differ in size and/or shape and/or orientation (FIG 5a-c).
Regarding claim 4/1, Rippel was discussed above in claim 1. Rippel further teaches wherein all laminations (510, 520, 530) are equally shaped and sized with respect to their teeth and holes (515, 525, 535), wherein at least two adjacent laminations (510, 520, 530) are rotated relatively to one other such that the holes (515, 525, 535) having different geometries of the adjacent laminations (510, 520, 530) at least partially overlap to form the cooling channel (131; FIG 9; [0070]).
Regarding claim 6/1, Rippel was discussed above in claim 1. Rippel further teaches wherein at least one cooling channel (131) includes at least one impingement element or impingement structure for laterally deflecting a cooling fluid in said cooling channel (131).

    PNG
    media_image1.png
    619
    573
    media_image1.png
    Greyscale

Regarding claim 7/6, Rippel was discussed above in claim 6. Rippel further teaches wherein the impingement element or impingement structure is formed by at least one fin or plate extending inside at least one of the holes (525, 535).
Regarding claim 8/1, Rippel was discussed above in claim 1. Rippel further teaches wherein each lamination (510, 520, 530) and/or a subset of laminations include a first set of holes (515) and a second set of holes (525), wherein the holes of the first set (515) differ geometrically from the holes of the second set (525)
Regarding claim 9/1, Rippel was discussed above in claim 1. Rippel further teaches wherein the holes (515, 525, 535) are located at an outer perimeter of the laminations (510, 520, 530) and/or the teeth project radially inwardly (FIG 5a-c).
Regarding claim 10/1, Rippel was discussed above in claim 1. Rippel further teaches wherein the laminations (510, 520, 530) encompass a central aperture for receiving a rotor (170; FIG 1).
Regarding claim 12/1, Rippel was discussed above in claim 1. Rippel further teaches an electric machine (100), comprising a stator (163) having the stack of laminations (510, 520, 530) in accordance with claim 1.
Regarding claim 16/12, Rippel was discussed above in claim 12. Rippel further teaches wherein a cross-section of the cooling channel (131) varies along the axial direction (FIG 1).
Regarding claim 17/12, Rippel was discussed above in claim 12. Rippel further teaches wherein the adjacent hole (515, 525, 535) of adjacent laminations (510, 520, 530) differ in size and/or shape and/or orientation (FIG 9).
Regarding claim 18/12, Rippel was discussed above in claim 12. Rippel further teaches wherein at least one cooling channel (131) includes at least one impingement element or impingement structure for laterally deflecting a cooling fluid in said cooling channel (131).

Regarding claim 13, Rippel teaches a method of manufacturing a stack of laminations (101) for a stator (163) of an electric machine (100), comprising the steps of providing a plurality of laminations (510, 520, 530), wherein each lamination (510, 520, 530) has a plurality of teeth and a plurality of holes (515, 525, 535), aligning the laminations (510, 520, 530) relatively to one other such that the teeth form winding spaces ([0072]) for receiving stator windings (105), and the holes (515, 525, 535) form axially extending cooling channels (131) inside the stack (101), wherein at least two adjacent holes (515, 525, 535) of adjacent laminations are geometrically different (FIG 5a-c).
Regarding claim 14/13, Rippel was discussed above in claim 13. Rippel further teaches in the step of providing a plurality of laminations (510, 520, 530), substantially equally shaped laminations are provided, wherein each lamination (510, 520, 530) includes at least two holes (515, 525, 535) that are geometrically different, the method further comprising the step of rotating adjacent laminations (510, 520, 530) such that geometrically different holes (515, 525, 535) of the adjacent laminations at least partially overlap to form the cooling channel (131; [0070]).
Regarding claim 19/14, Rippel was discussed above in claim 14. Rippel further teaches wherein at least one cooling channel (131) includes at least one impingement element or impingement structure for laterally deflecting a cooling fluid in said cooling channel (131).
Regarding claim 20/19, Rippel was discussed above in claim 19. Rippel further teaches wherein the holes (515, 525, 535) are located at an outer perimeter of the laminations (510, 520, 530) and/or the teeth project radially inwardly (FIG 5a-c).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. (US 2011/0133580).
Regarding claim 1, Sugimoto teaches a stack of laminations (4) for a stator of an electric machine (1), 
wherein each lamination comprises a plurality of teeth (22), and a plurality of holes (200), 
wherein the laminations are aligned relatively to one other such that 
the teeth (22) form winding spaces (300) for receiving stator windings (5), and 
the holes (200) form at least one axially extending cooling channel (cooling medium path) inside the stack (4), 
wherein adjacent holes (200) of at least two adjacent laminations are geometrically different (skewed).
Regarding claim 5/1, Sugimoto was discussed above in claim 1. Sugimoto further teaches wherein each lamination comprises n teeth (24 teeth), and each lamination is rotated with respect to its adjacent lamination by an angle (α) of 360º/n ([0054]).

    PNG
    media_image2.png
    189
    1088
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US 2015/0280525; herein after Rippel ‘525) in view of Rippel (US 7,851,966; herein after Rippel ‘966).
Regarding claim 11/1, Rippel ‘525 was discussed above in claim 1. Rippel ‘525 does not explicitly disclose wherein the number of cooling channels exceeds the number of teeth.
Rippel ‘966 discloses wherein the number of cooling channels (10) exceeds the number of teeth (28).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Rippel ‘525 to incorporate Rippel ‘966 to teach wherein the number of cooling channels exceeds the number of teeth, for the advantages of increasing cooling effect by increasing the number of cooling channel within the stator core.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US 2015/0280525).
Regarding claim 15/14, Rippel was discussed above in claim 14. Rippel does not explicitly disclose wherein the laminations (510, 520, 530) are manufactured by the same stamping tool or punching tool, it would be obvious to one of ordinary skill in the art to create multiple laminations of the same shape with the same stamping or punching tool, as using the same tool would increase manufacturing efficiency and lower cost.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
/MINKI CHANG/           Examiner, Art Unit 2834